DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on was filed after the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the server" in line 10.  There is insufficient antecedent basis for this limitation in the claim. Claim 18 is an independent claim and there is no previous limitation defining a “server” thus referring to this term as “the server” renders this limitation indefinite. Applicant should recite “a server” here to overcome this rejection.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-2, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flinta et al. (“Flinta”) (US 20110216646 A1) in view of Hattori et al. (“Hattori”) (US 20190340389 A1).

Regarding claim 1, Flinta teaches:
A data transmission method, comprising: 
receiving, at a gateway [Figure 2 gateway 21], data collected by at least one monitoring device in a substation [¶0030, ¶0042 data communicated from terminal i.e. substation 3 to gateway 21 via physical connection thus receives data collected at “monitoring device” i.e. terminal 3 in substation 2 see Figure 2]; storing the received data in a data storage that is accessible to the gateway in a predetermined format [¶0030-42 data stored at gateway to be provided via access path 7 to external network 6, see Figure 3 data stored at interfaces from LAN 32 to e.g. interfaces 31 or 35]; detecting a status of a connection between the gateway and a first network, the first network enabling communication between the gateway and external network [¶0031-42 and ¶0047-49, gateway loses connection to first network 6 via path 7, and while second interface to mobile device is active, continuously detects status of first interface 31 in Figure 3 to network 6]; and in response to [¶0031-42, Figure 2-3, while status on primary interface to network 6 determined to be down, send via network 2 over WiFi interface to mobile terminal to forward the collected data from terminal 3, via path 22 considered second network in network 2 which then may forward data at least stored temporarily over backup path to network 6 over path 26 in Figure 2, see Figure 3 shows primary interface e.g. first network and secondary interface e.g. second network].
Flinta teaches collecting data but does not teach it is measurement data however Hattori teaches receiving measurement data collected by at least one monitoring device [¶0052 sensor device acquires data and sends data to the gateway 113, sensor being temperature sensor ¶0050 or the like, thus the data is measurement data see more detail n ¶0109-110 where data is measurement sent to the gateway] storing the received measurement data in a data storage that is accessible to the gateway in a predetermined format [¶0109-110, gateway stores measurement data in memory thus considered predetermined format].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Flinta such that the data passed from terminal to gateway is measurement data e.g. temperature data as in Hattori. Hattori teaches a similar system in which endpoint devices communicate to a gateway which communicates to an external network. It would have been obvious to modify the data of Flinta to include sensor or measurement data as in Hattori to be stored by the gateway as part of the communication data of Flinta, as the data in Flinta can comprise any data without altering the intended outcome of the invention, and sensor data as part of IoT is a popular field of study for collecting large amounts of sensor data at gateway devices and implementing remote management to service computer systems required to monitor and manage large amounts of data ¶0002 of Hattori. 
Flinta teaches connecting to the internet via the first network but does not expressly teach the internet comprises a server however Hattori teaches accessing a server via the internet [Figure 1 shows gateway 113 connected to internet 115 to further connect to 102 search device, including a server ¶0050-54 for receiving measurement data].


Regarding claim 2, Flinta-Hattori teaches:
The method of claim 1, wherein the first network is a wide area access (WAN) network [¶0036 of Flinta, network 6 e.g. WAN being the first network] and the second network is a WI-Fi network hosted by the gateway [Flinta Figure 1, network 2 via WiFi interface ¶0037 secondary interface to mobile terminal].

Regarding claim 10, Flinta teaches:
A gateway [Figure 2 gateway 21, Figure 3], comprising: a controller [Figure 3 36] configured to: receive data collected by at least one monitoring device in a substation [¶0030, ¶0042 data communicated from terminal i.e. substation 3 to gateway 21 via physical connection thus receives data collected at “monitoring device” i.e. terminal 3 in substation 2 see Figure 2]; store the received data that is accessible with the gateway in a predetermined format  [¶0030-42 data stored at gateway to be provided via access path 7 to external network 6, see Figure 3 data stored at interfaces from LAN 32 to e.g. interfaces 31 or 35]; detect a status of a connection between the gateway and a first network, the first network enabling communication between the gateway and a network [¶0031-42 and ¶0047-49, gateway loses connection to first network 6 via path 7, and while second interface to mobile device is active, continuously detects status of first interface 31 in Figure 3 to network 6]; and in response to detecting a disconnection between the gateway and the first network, send the data to a user device via a second network hosted by the gateway to enable the user device to forward the data to the network [¶0031-42, Figure 2-3, while status on primary interface to network 6 determined to be down, send via network 2 over WiFi interface to mobile terminal to forward the collected data from terminal 3, via path 22 considered second network in network 2 which then may forward data over backup path to network 6 over path 26 in Figure 2, see Figure 3 shows primary interface e.g. first network and secondary interface e.g. second network].
Flinta teaches collecting data but does not teach it is measurement data however Hattori teaches receive measurement data collected by at least one monitoring device [¶0052 sensor device acquires data and sends data to the gateway 113, sensor being temperature sensor ¶0050 or the like, thus the data is measurement data see more detail n ¶0109-110 where data is measurement sent to the gateway] storing the received measurement data in a data storage that is accessible to the gateway in a predetermined format [¶0109-110, gateway stores measurement data in memory thus considered predetermined format].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Flinta such that the data passed from terminal to gateway is measurement data e.g. temperature data as in Hattori. Hattori teaches a similar system in which endpoint devices communicate to a gateway which communicates to an external network. It would have been obvious to modify the data of Flinta to include sensor or measurement data as in Hattori to be stored by the gateway as part of the communication data of Flinta, as the data in Flinta can comprise any data without altering the intended outcome of the invention, and sensor data as part of IoT is a popular field of study for collecting large amounts of sensor data at gateway devices and implementing remote management to service computer systems required to monitor and manage large amounts of data ¶0002 of Hattori. 
Flinta teaches connecting to the internet via the first network but does not expressly teach the internet comprises a server however Hattori teaches accessing a server via the internet [Figure 1 shows gateway 113 connected to internet 115 to further connect to 102 search device, including a server ¶0050-54 for receiving measurement data].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Flinta such that the data forwarded to the external network 6 is destined to a server such that the mobile device passing the same data to the external network is also capable of reaching the server. Flinta teaches communicating with an external network but does not indicate it can 

Regarding claim 11, Flinta-Hattori teaches:
The gateway of claim 10, wherein the first network is a wide area access (WAN) network [¶0036 of Flinta, network 6 e.g. WAN being the first network], and the second network is a WI-FI network hosted by the gateway [Flinta Figure 1, network 2 via WiFi interface ¶0037 secondary interface to mobile terminal].

Claim 3, 12, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flinta et al. (“Flinta”) (US 20110216646 A1) in view of Hattori et al. (“Hattori”) (US 20190340389 A1) and Tsai et al. (“Tsai”) (US 20190149618 A1).

Regarding claim 3, Flinta-Hattori teaches:
The method of claim 1, wherein receiving the measurement data comprising: receiving the measurement data through a bus connected between the gate way and the at least one monitoring device [Flinta ¶0030 communication with monitoring device i.e. terminal 3 is physical connection or bus thus receiving data i.e. measurement is via bus, and ¶0109-110 of Hattori wherein data may be measurement data as in rationale for claim 1 combination].
Flinta-Hattori teaches a physical connection but does not expressly teach a field bus protocol.
Tsai teaches wherein receiving the measurement data comprising: receiving the measurement data through a field bus connected between the gate way and the at least one monitoring device [Figure 1 shows gateway 103 connected via Modbus to sensors 101a ¶0085]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Flinta such that the connection to the gateway is a field bus as in Tsai. Flinta teaches physical connections from terminals to the gateway and Hattori teaches these may include sensors connected to the gateway thus it would have been obvious to modify these to be field bus 

Regarding claim 12, Flinta-Hattori teaches:
The gateway of claim 10, wherein the gate way is connected to the at least one monitoring device  through a bus [Flinta ¶0030 communication with monitoring device i.e. terminal 3 is physical connection or bus thus receiving data i.e. measurement is via bus, and ¶0109-110 of Hattori wherein data may be measurement data as in rationale for claim 1 combination].
Flinta-Hattori teaches a physical connection but does not expressly teach a field bus protocol.
Tsai teaches wherein receiving the measurement data comprising: receiving the measurement data through a field bus connected between the gate way and the at least one monitoring device [Figure 1 shows gateway 103 connected via Modbus to sensors 101a ¶0085]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Flinta such that the connection to the gateway is a field bus as in Tsai. Flinta teaches physical connections from terminals to the gateway and Hattori teaches these may include sensors connected to the gateway thus it would have been obvious to modify these to be field bus connections as in Tsai as it would have been a simple substitution of parts to replace the physical connection e.g. Ethernet of Flinta with Modbus as in ¶0035 of Tsai without altering the intended outcome as Tsai teaches this allows for providing sensor data to gateway in the same way. 

Regarding claim 18, Flinta teaches:
A data transmission system in a substation, comprising: at least one monitoring device configured to collect data in the substation [¶0030, ¶0042 data communicated from terminal i.e. monitoring device 3 to gateway 21 via physical connection thus receives data collected at “monitoring device” i.e. terminal 3 in substation 2 see Figure 2]; a gateway connected to the at least one monitoring device via a bus [¶0030-42 data communicated from terminal i.e. monitoring device 3 to gateway 21 via physical connection]; and a user device [Figure 2 mobile device 23], wherein the user [¶0030-42 gateway sends data to internet e.g. 6 and when down, forwards data to mobile terminal to forward data to network 6, Figure 2-3]; and wherein the data transmission comprises receive, at the gateway, data collected by the at least one monitoring device in the substation [¶0030, ¶0042 data communicated from terminal i.e. substation 3 to gateway 21 via physical connection thus receives data collected at “monitoring device” i.e. terminal 3 in substation 2 see Figure 2]; store the received data that is accessible to the gateway in a predetermined format [¶0030-42 data stored at gateway to be provided via access path 7 to external network 6, see Figure 3 data stored at interfaces from LAN 32 to e.g. interfaces 31 or 35]: detect a status of a connection between the gateway and a first network, the first network enabling communication between the gateway and the first network [¶0031-42 and ¶0047-49, gateway loses connection to first network 6 via path 7, and while second interface to mobile device is active, continuously detects status of first interface 31 in Figure 3 to network 6]; and in response to detecting a disconnection between the gateway and the first network, sending the data to the user device via a second network hosted by the gateway to enable the user device to forward the data to the first network [¶0031-42, Figure 2-3, while status on primary interface to network 6 determined to be down, send via network 2 over WiFi interface to mobile terminal to forward the collected data from terminal 3, via path 22 considered second network in network 2 which then may forward data over backup path to network 6 over path 26 in Figure 2, see Figure 3 shows primary interface e.g. first network and secondary interface e.g. second network].
Flinta teaches collecting data but does not teach it is measurement data however Hattori teaches receive, at the gateway, measurement data collected by at least one monitoring device [¶0052 sensor device acquires data and sends data to the gateway 113, sensor being temperature sensor ¶0050 or the like, thus the data is measurement data see more detail n ¶0109-110 where data is measurement sent to the gateway] store the received measurement data in a data storage that is accessible to the gateway in a predetermined format [¶0109-110, gateway stores measurement data in memory thus considered predetermined format].

Flinta teaches connecting to the internet via the first network but does not expressly teach the internet comprises a server however Hattori teaches accessing a server via the internet [Figure 1 shows gateway 113 connected to internet 115 to further connect to 102 search device, including a server ¶0050-54 for receiving measurement data].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Flinta such that the data forwarded to the external network 6 is destined to a server such that the mobile device passing the same data to the external network is also capable of reaching the server. Flinta teaches communicating with an external network but does not indicate it can comprise a target server however it would have been obvious to modify this access path of Flinta to include communicating data to a server as Hattori teaches the network may connect the gateway to a server as is known in the field of IoT ¶0002 for remote management and for monitoring work ¶0044.
Flinta teaches a physical connection but does not expressly teach a field bus protocol.
Tsai teaches wherein receiving the measurement data comprising: receiving the measurement data through a field bus connected between the gate way and the at least one monitoring device [Figure 1 shows gateway 103 connected via Modbus to sensors 101a ¶0085]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Flinta such that the connection to the gateway is a field bus as in Tsai. Flinta teaches physical connections from terminals to the gateway and Hattori teaches these may include sensors connected to the gateway thus it would have been obvious to modify these to be field bus .

Claim 4, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flinta et al. (“Flinta”) (US 20110216646 A1) in view of Hattori et al. (“Hattori”) (US 20190340389 A1) and Song et al. (“Song”) (US 20120233468 A1). 

Regarding claim 4, Flinta-Hattori teaches:
The method of claim 1, wherein sending the measurement data to the user device includes sending the measurement data to the user device [Flinta ¶0031-42 Figure 2-3 connection to mobile terminal via path 22 considered second network in network 2 which then may forward data over backup path to network 6 over path 26 in Figure 2, see Figure 3 shows primary interface e.g. first network and secondary interface e.g. second network, data may be measurement data see ¶0050-54 and ¶0109-110 of Hattori and rationale for combination as in claim 1].
Flinta teaches sending information to the terminal but does not teach sending comprises retrieving from storage however Hattori teaches wherein sending the measurement data includes: retrieving the measurement data from the data storage [¶0110-112, gateway stores and then sends data by reading out from memory].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Flinta such that the sending of data to any device involves reading it out from the memory after storing it as in Hattori. Flinta teaches receiving data at a gateway via an interface which is considered to at least store data temporarily for transmission / reception but does not teach reading out from a storage device however it would have been obvious to specify in Flinta that received data to be sent e.g. to any device or network includes reading the data from memory as in Hattori to allow for encryption ¶0111 and management of sensor data at remote sites see ¶0002.
Flinta-Hattori teaches sending measurement data from memory at the gateway but does not teach data sent to the terminal or user device is encrypted in the method of Flinta in Figure 2.
[¶0080, gateway sends stored i.e. predetermined data to the terminal by encrypting and sending, via 470 Wi-Fi ¶0073].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Flinta-Hattori such that the measurement data sent to the terminal device as in Flinta modified by Hattori is encrypted at the gateway. Flinta teaches forwarding data to the user device to be used as a modem, wherein data may be measurement data. It would have been obvious to modify Flinta-Hattori to teach this exchange involves encryption as in Song as home network technologies require security services to increase user’s satisfaction and provide safe communication ¶0008. 

Regarding claim 13, Flinta-Hattori teaches:
The gateway of claim 10, wherein the controller is further configure to: send the measurement data to the user device [Flinta ¶0031-42 connection to mobile terminal via path 22 considered second network in network 2 which then may forward data over backup path to network 6 over path 26 in Figure 2, see Figure 3 shows primary interface e.g. first network and secondary interface e.g. second network, data may be measurement data see ¶0050-54 and ¶0109-110 of Hattori and rationale for combination as in claim 1].
Flinta teaches sending information to the terminal but does not teach sending comprises retrieving from storage however Hattori teaches retrieve the measurement data from the data storage [¶0110-112, gateway stores and then sends data by reading out from memory].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Flinta such that the sending of data to any device involves reading it out from the memory after storing it as in Hattori. Flinta teaches receiving data at a gateway via an interface which is considered to at least store data temporarily for transmission / reception but does not teach reading out from a storage device however it would have been obvious to specify in Flinta that received data to be sent e.g. to any device or network includes reading the data from memory as in Hattori to allow for encryption ¶0111 and management of sensor data at remote sites see ¶0002.

Song teaches a basic interaction between gateway and user device wherein the gateway performs the steps: encrypt the retrieved measurement data; and send the encrypted measurement data to the user device [¶0080, ¶0073, gateway sends stored i.e. predetermined data to the terminal by encrypting and sending].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Flinta-Hattori such that the measurement data sent to the terminal device as in Flinta modified by Hattori is encrypted at the gateway. Flinta teaches forwarding data to the user device to be used as a modem, wherein data may be measurement data. It would have been obvious to modify Flinta-Hattori to teach this exchange involves encryption as in Song as home network technologies require security services to increase user’s satisfaction and provide safe communication ¶0008. 

Claim 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flinta et al. (“Flinta”) (US 20110216646 A1) in view of Hattori et al. (“Hattori”) (US 20190340389 A1) and Dao et al. (“Dao”) (US 20170272121 A1). 

Regarding claim 5, Flinta-Hattori teaches:
The method of claim 1, further comprising: receiving, at the user device, the measurement data from the gateway via the second network hosted by the gateway [Flinta ¶0035-49, mobile terminal forwards data from gateway see path 22 and in ¶0042, may be measurement data as in Hattori ¶0052 sensor device acquires data and sends data to the gateway 113, sensor being temperature sensor ¶0050-54 or the like, thus the data is measurement data see more detail n ¶0109-110 see rationale as in claim 1 where the data can be any data without altering intended outcome]; 
detecting, a status of a connection between the user device and the first network, the first network enabling communication between the user device and the server [¶0032-42, ¶0047-49 backup path used by terminal Flinta, ¶0056-58 terminal establishes connection to internet 6 via mobile network 25 Figure 2 thus considered detects status of connection to first network which may comprise server see Hattori ¶0050-54 rationale for combination in claim 1]; 
sending the measurement data to the server via the first network [Flinta ¶0030-35, user device sends data to first network wherein data may be measurement data see Hattori ¶0050-54, ¶0109-111 and network comprises server see Hattori ¶0109-112, ¶0050-54, rationale for combination as in claim 1].
Flinta-Hattori teaches connecting to a mobile device to act as a modem for forwarding data to a network during an outage, however Flinta-Hattori does not teach the specific steps in connecting to the server by the user device.
Dao teaches a UE in response to detecting that the user device is connected to the first network, sending, via the first network, a first request for an access to the server; and receiving, via the first network, a first authorization to the first request from the server [¶0070-71, UE 25 sends request i.e. authorization request to application server 12, receives authorization credential as response from server, based on subscription information i.e. category and geographic range for credential validity, allowing UE to communicate with network 10 that includes server ¶0073 as part of eNB ¶0044].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Flinta-Hattori such that the user device connects with the server in the way as described in Dao. Flinta already teaches a user terminal that is capable of connecting to a specific network 6 which may comprise a server as in Hattori. It would have been obvious to further modify Flinta-Hattori such that the connection to the network comprises the conventional steps of authorization requests and responses to the server as in Dao for providing access to a server for a device that requires assistance to connect to the network via relaying based on determined ranges ¶0007. 

Regarding claim 6, Flinta-Hattori-Dao teaches:
The method of claim 5.

Dao teaches wherein sending the measurement data to the server comprises: in response to receiving the first authorization that is based on a category and a geographical information associated with a user of the user of the user device, sending the measurement data to the server [Dao ¶0044 eNB comprises server 12, Figure 3A, and authorization response in Figure 3A ¶007-71 based on subscription i.e. category and geographic information, see range determining credential validity, and UE responsively sends data to server ¶0070-71, Figure 3A, ¶0084].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Flinta-Hattori such that the user device connects with the server in the way as described in Dao. Flinta already teaches a user terminal that is capable of connecting to a specific network 6 which may comprise a server as in Hattori. It would have been obvious to further modify Flinta-Hattori such that the connection to the network comprises the conventional steps of authorization requests and responses based on geographic information and sending to the server device the information as in Dao for providing access to a server for a device that requires assistance to connect to the network via relaying based on determined ranges ¶0007. 

Claim 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flinta et al. (“Flinta”) (US 20110216646 A1) in view of Hattori et al. (“Hattori”) (US 20190340389 A1) and Dao et al. (“Dao”) (US 20170272121 A1) and Wang et al. (“Wang”) (US 20150237154 A1). 

Regarding claim 7, Flinta-Hattori-Dao teaches:
The method of claim 5, wherein receiving the measurement data comprises: 
in response to establishing a connection, via the second network, receiving the measurement data at the user device [Flinta ¶0032-42, ¶0047-49 user device 23 and gateway establish a connection and 23 exchanges data with gateway ¶0031-35 which may be measurement data as in Hattori see rationale for combination as in claim 1].

Wang teaches setting up a connection between gateway and mobile devices includes sending, via the second network, a request for the measurement data to the gateway; and in response to receiving, via the second network, a second authorization to the second request from the gateway, receiving the measurement data at the user device [¶0035, connection between device and gateway includes request and authorization response for receiving sensor data].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Flinta-Hattori such that the user device connects with the gateway via the authorization process as in Wang. Flinta teaches gateway and terminal establishing and maintaining a connection while first network status is detected as disconnected. Flinta does not specify that the steps involve a request and response between gateway and UE during the connection establishment however it would have been obvious to specify these steps as in Wang in order that the mobile may receive sensor information and configure sensors via a web page whether mobile is on the same or remote network ¶0026. 

Regarding claim 8, Flinta-Hattori-Dao-Wang teaches:
The method of claim 7, wherein receiving the measurement data at the user device comprises: in response to receiving the second authorization that is based on a category and a geographical information associated with a user of the user device, receiving the measurement data at the user device [Flinta ¶0033 wherein connection with gateway established based on category i.e. backup connection to network 6 and geographic information i.e. 23 being within range, wherein successful establishment of connection is when authorization received as in Wang ¶0035 see rationale for combination claim 7].

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flinta et al. (“Flinta”) (US 20110216646 A1) in view of Hattori et al. (“Hattori”) (US 20190340389 A1) and Dao et al. (“Dao”) (US 20170272121 A1) and Kane et al. (“Kane”) (US 20150332424 A1). 

Regarding claim 9, Flinta-Hattori-Dao teaches:
The method of claim 5.
Flinta teaches sending the information to a network comprising a server as in Hattori however there is no teaching of deleting the information however this is a conventional techniques as in Kane who teaches further comprising: in response to receiving, via the first network, a confirmation of the measurement data being received at the server, deleting the measurement data from the user device [¶0068 data stored at client deleted after successful upload].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Flinta-Hattori such that the user device removes successfully sent data. Flinta-Hattori sends data to a network comprising a server and it would have been obvious to include a server responding with confirmation prompting the device to then delete the locally stored data as in Kane as it would have been an obvious combination of prior art elements according to known techniques to delete this data to free up space and allow for efficient dissemination of information to other members of organization ¶0005 of Kane.

Claim 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harwell (US 20170289121 A1) in view of Dao et al. (“Dao”) (US 20170272121 A1).

Regarding claim 14, Harwell teaches:
A user device, comprising: a controller; and a memory coupled to the controller and storing program code, the program code, when executed by the controller, causing the user device [¶0074, Figure 5, mobile machine e.g. fuel truck with components of mobile machine figure 6 and Figure 1 104] to: 
receive measurement data collected by at least one monitoring device in a substation, via a second network hosted by a gateway [¶0074, fuel truck obtains information from machine 104 considered a gateway, when in proximity to gateway i.e. another device 104 hosting a second network see ad hoc wireless connection that is used to exchange this information, information comprising measurement data see ¶0024, ¶0030-33 i.e. usage data logging as in monitoring device 154 usage logging system or other log data collected at devices]; 
detect, a status of a connection between the user device and a first network, the first network enabling communication between the user device and a server [¶0074 detects that no connection to a network comprising server Figure 5 502 is present because the device does not yet transmit but then moves into area where there is connection and subsequently transmits thus the status is detected]; and in response to detecting a connection between the user device and the first network, send, via the first network, the measurement data to the server [¶0074 information collected sent to network with server 106 in 502 in response to connection being available, information being usage information or measurement data see ¶0030].
Harwell teaches a device to store and relay measurement information but does not teach the relay device performing a request and authorization with the server.
Dao teaches in response to detecting a connection between the user device and the first network, send, via the first network a first request for an access to the server; and in response to receiving, via the first network, a first authorization to the first request from the server, send the measurement data to the server via the first network  [¶0070-71, UE sends request i.e. authorization request to application server 12, receives authorization credential as response from server, based on subscription information i.e. category and geographic range for credential validity, allowing UE to communicate with network 10 that includes server ¶0073 as part of eNB ¶0044].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harwell such that the user device connects with the server in the way as described in Dao. Harwell already teaches a user terminal that is capable of connecting to a specific network which may comprise a server. It would have been obvious to further modify Harwell such that the connection to the network comprises the conventional steps of authorization requests and responses to the server as in Dao for providing access to a server for a device that requires assistance to connect to the network via relaying based on determined ranges ¶0007. 

Regarding claim 15, Harwell-Dao teaches:
[see Dao ¶0070-71 as already cited in claim 14, UE sends request i.e. authorization request to application server 12, receives authorization credential as response from server, based on subscription information i.e. category and geographic range for credential validity, allowing UE to communicate with network 10 that includes server ¶0073 as part of eNB ¶0044, see rationale for combination as in claim 14].

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harwell (US 20170289121 A1) in view of Dao et al. (“Dao”) (US 20170272121 A1) and Wang et al. (“Wang”) (US 20150237154 A1).

Regarding claim 16, Harwell-Dao teaches:
The user device of claim 14, wherein the program code, when executed by the controller, further causes the user device to: receive the measurement data at the user device [Harwell ¶0074 receive data at use device e.g. fuel truck with circuitry see 104]
Harwell teaches connection between mobile machines and gateway but does not teach a request and authorization in pairing the devices.
Wang teaches setting up a connection between gateway and mobile devices includes send, via the second network, a request for the measurement data to the gateway; and in response to receiving, via the second network, a second authorization to the second request from the gateway, receive the measurement data at the user device [¶0035, connection between device and gateway includes request and authorization response for receiving sensor data].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harwell-Dao such that the user device connects with the gateway via the authorization process as in Wang. Harwell-Dao teaches gateway and terminal establishing and maintaining a connection while first network status is detected as disconnected in a remote area. Harwell-. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Harwell (US 20170289121 A1) in view of Dao et al. (“Dao”) (US 20170272121 A1) and Kane et al. (“Kane”) (US 20150332424 A1). 

Regarding claim 17, Harwell-Dao teaches:
the user device of claim 14.
Harwell teaches sending the information to a network comprising a server as in Hattori however there is no teaching of deleting the information however this is a conventional techniques as in Kane who teaches wherein the program code, when executed by the controller, further causes the user device to: in response to receiving, via the first network, a confirmation of the measurement data being received at the server, delete the measurement data from the user device [Kane ¶0068 data deleted after successful upload].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harwell-Dao such that the user device removes successfully sent data. Harwell-Dao sends data to a network comprising a server and it would have been obvious to include a server responding with confirmation prompting the device to then delete the locally stored data as in Kane as it would have been an obvious combination of prior art elements according to known techniques to delete this data to free up space and allow for efficient dissemination of information to other members of organization ¶0005 of Kane.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Justen et al. US 20170223765 A1 Figure 1, 5 ¶0006, disconnected gateway routes through a mobile device to a server.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY L VOGEL/Examiner, Art Unit 2478